Citation Nr: 0710390	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-33 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right (major) shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1969 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decisions of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for residuals of a right shoulder injury, status 
post arthroscopic surgery for rotator cuff repair and 
impingement syndrome; evaluated as 10 percent disabling 
effective June 29, 2001.  

In his substantive appeal the veteran indicated that he 
wished to have a hearing before a Veterans Law Judge at the 
RO.  He later requested a videoconference hearing instead, 
and was scheduled for a hearing in April 2005.  The veteran 
failed to report for that hearing.  His hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2006).

This matter was previously before the Board in January 2006, 
but was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further review.  


FINDINGS OF FACT

1.  For the period from June 29, 2001 to February 28, 2002, 
the veteran's right shoulder disability was manifested by 
limitation of arm motion to shoulder level without nonunion 
or dislocation of the clavicle, scapula, or humerus.

2.  Since February 28, 2002, the veteran's right shoulder 
disability has been manifested by complaints of flare ups 
without nonunion or dislocation of the clavicle, scapula, or 
humerus, or limitation of motion to the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of a 
right shoulder injury, status post arthroscopic surgery for 
rotator cuff repair and impingement syndrome were met from 
June 29, 2001 to February 28, 2002. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.71a, Code 5201, 5202, 
5203 (2006).   

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a right (major) shoulder disability 
have not been met subsequent to February 28, 2002.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.71a, Code 5201, 
5202, 5203.  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006), and implemented in part at 38 C.F.R § 3.159 (2002), 
amended VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate 
the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once service connection is granted, the claim is 
substantiated, and further VCAA notice as to downstream 
issues, such as entitlement to a higher initial rating, is 
not required.  Dingess v. Nicholson, 19 Vet. App. 473, 490-1 
(2006). 

Nonetheless, the Appeals Management Center (AMC) provided 
VCAA notice by letter dated in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for an increased evaluation.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  The veteran was told to provide any evidence 
in his possession that pertained to the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However any timing deficiency was remedied by the AMC's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded VA examinations.  

In addition, all identified records that are available have 
been obtained.  The veteran has reported that he underwent 
shoulder surgery in February 2002, but has not submitted a 
release to obtain these records.  VA is only required to 
obtain private records for which a release is submitted.  
38 U.S.C.A. § 5103A(b).  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist requirements of 
the VCAA have been met. 

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).   

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that service connection for the residuals of 
a right shoulder injury, status post arthroscopic surgery for 
rotator cuff repair and impingement syndrome was established 
in a June 2003 rating decision.  A 10 percent evaluation was 
assigned for this disability, effective from June 2001.  The 
veteran submitted a notice of disagreement with this 
evaluation, thereby initiating the current appeal.  The 10 
percent evaluation currently remains in effect.  

The rating code does not contain an exact listing for the 
veteran's right shoulder disability.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The RO has evaluated the veteran's right shoulder disability 
under Diagnostic Code 5203, for impairment of the clavicle or 
scapula.  Malunion of the clavicle or scapula is evaluated as 
10 percent disabling for either arm.  Nonunion without loose 
movement is also evaluated as 10 percent disabling for either 
arm.  Nonunion with loose movement is evaluated as 20 percent 
disabling.  Dislocation of the clavicle or scapula is also 
evaluated as 20 percent disabling for either arm.  This 
rating code also provides that the disability may be rated on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Code 5203. 

Other rating codes for consideration include the rating code 
for limitation of motion of the arm.  Limitation of motion of 
the arm to shoulder level merits a 20 percent evaluation.  
38 C.F.R. § 4.71a, Code 5201.  

Moderate deformity of the humerous is also evaluated as 20 
percent disabling.  38 C.F.R. § 4.71a, Code 5202. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The evidence includes private medical records dated 1999 to 
January 2002.  The records from 2000 show that the veteran 
received ongoing treatment for rotator cuff disease of the 
right shoulder.  March 2001 records show that the veteran had 
recently reinjured his right shoulder while playing golf.  He 
experienced instant pain at the time of his injury, which had 
persisted.  An X-ray study showed no evidence of an injury to 
the bone.  The impression was rotator cuff disease with 
reinjury.  The veteran was treated with an injection to his 
shoulder.  In April 2001, the veteran was found to have 
regained full range of motion after the March 2001 injection.  
He had no limitations and no pain in his shoulders.  He was 
released to activities without restriction.  

January 2002 records reflect that the veteran was 
experiencing a relapse of his shoulder pain without a history 
of reinjury.  His symptoms had grown progressively worse 
until he had pain at the arc of motion of impingement in the 
anterior and lateral position.  The veteran described the 
pain as a 7 on a scale to 10.  The examination revealed no 
atrophy and no tenderness in the acromioclavicular joint, but 
there was a positive impingement test in the right shoulder.  
The impression was right shoulder with possible small tear of 
the rotator cuff and supraspinatus.  Additional January 2002 
records show that he was to be scheduled for surgery.  

The veteran was afforded a VA examination of his right 
shoulder in May 2003.  He stated that right shoulder pain 
first began in 1973 while playing softball and that it had 
progressed through the years.  He eventually had a right 
shoulder arthroscopy with subacromial decompression as well 
as a mini-open rotator cuff repair.  The veteran stated that 
the surgery helped significantly, as before the surgery he 
was unable to lift his arm above 90 degrees.  His range of 
motion was now much better with decreased pain.  

On examination, the veteran's surgical scars were well 
healed, and there was no tenderness or swelling about the 
shoulder.  His active range of motion was 170 degrees of 
abduction and forward flexion, 110 degrees of internal 
rotation, and 50 degrees of external rotation.  There was no 
pain with the range of motion, and an impingement test was 
negative.  The supraspinatus and external rotator muscles 
were weaker than normal with 4/5 strength.  There was also 
fatigability and increased weakness on repetitive motion.  
Incoordination was not present.  An X-ray study obtained at 
this time noted a pin in the humeral head, but showed that 
the joint spaces were well maintained.  There was no acute 
fracture or destructive lesion. 

The veteran underwent an additional VA examination in October 
2006.  The claims folder was reviewed in conjunction with the 
examination, and the examiner provided a summary of the 
relevant evidence.  On examination, the veteran was noted to 
be right-handed.  He currently complained of neck and upper 
extremity pain that radiated into the thumb.  He would 
sometimes awaken with throbbing in the shoulder and upper 
extremity, and his right upper extremity would tire easily on 
overhead work.  The veteran was employed by the Post Office.  
He had missed 10 to 12 days of work in the past year due to 
the right shoulder disability.  The right shoulder did not 
affect him outside of work.  He experienced flare-ups of pain 
two or three times a week that lasted a few minutes but 
resolved by shaking his hand.  

On examination, both shoulders abducted and flexed to 180 
degrees, and there was internal and external rotation to 70 
degrees.  All movement was accomplished without pain.  

The range of motion was not further limited following 
repetitive use on the examination.  There was no evidence of 
impingement of the right shoulder.  The right shoulder scar 
was nontender, nonadherent, and not unstable.  It was 
considered superficial, and it did not cause any limitation 
of motion.  

A review of the May 2003 X-ray study revealed postoperative 
changes but was otherwise normal.  A current X-ray study 
showed mild glenohumeral and acromioclavicular degenerative 
changes as well as postoperative changes.  An X-ray study of 
the cervical spine also revealed degenerative changes.  The 
diagnoses were right shoulder rotator cuff tendinopathy 
treated surgically with good results, and right upper 
extremity cervical radiculopathy causing the veteran's 
current pain.  

The examiner emphasized that the veteran did not have any 
weakened movement, excessive fatigability, incoordination, or 
pain on examination of the right shoulder.  In addition, 
there was no right shoulder disability manifested by flail 
joint, false joint or fibrous union of the humerus.  There 
was no evidence of dislocations or nonunion of the 
glenohumeral joint, clavicle, or scapula.  


Analysis

An evaluation in excess of 10 percent under Diagnostic Code 
5203 would require nonunion with loose movement, or 
dislocation of the clavicle or scapula.  While a small 
rotator cuff tear was identified in 2002, the MRI and X-rays 
have not demonstrated nonunion or dislocation.  VA 
examinations have shown the joint to be intact after the 
surgical repair.  The remainder of the clinical and 
examination records contain no reports of nonunion or 
dislocation.  Accordingly, the weight of the evidence is 
against the grant of an evaluation in excess of 10 percent 
under Diagnostic Code 5203.

Diagnostic Code 5202, pertains to the humerus.  Under that 
code a 20 percent evaluation requires malunion with moderate 
deformity or infrequent episodes of dislocation.  An X-ray 
study performed in conjunction with the May 2003 examination 
demonstrated a pin in the humeral head, but also revealed 
that the joint was intact.  There have been no other findings 
of malunion or deformity involving the humerus, and there 
have also been no reports of dislocation.  The evidence is 
therefore, also against a higher initial evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5202.

The right shoulder disability could also be evaluated under 
Diagnostic Code 5201 for limitation of motion of the arm.  A 
20 percent rating is provided under that code when the arm's 
motion is limited to shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The medical records for the period prior to the May 2003 VA 
examination do not record the veteran's range of right 
shoulder range of motion.  The May 2003 examiner did note, 
however, that the veteran reported that prior to his February 
2002 surgery; he could only raise his arm to 90 degrees.  
This range of motion meets the criteria for a 20 percent 
evaluation under Diagnostic Code 5201.  Accordingly, a 20 
percent rating is granted for the period from June 29, 2001 
to February 28, 2002.  There is no evidence of further 
limitation of motion during this period; therefore, an 
evaluation in excess of 20 percent would not be warranted 
during that period under Diagnostic Code 5201.

Subsequent to the February 2002 surgery, all the evidence, 
including the veteran's own statements show that there was an 
improvement in the disability.  The May 2003, and October 
2006 examinations show that the veteran could raise his arm 
well above shoulder level.  38 C.F.R. § 4.71a, Plate I.  The 
veteran had full or nearly full range of motion in all 
directions.  Id.  Both examinations show that the veteran 
achieved motion above shoulder level without pain.  The 2003 
examiner found a mild diminution of strength but did not 
report additional limitation of motion due to the weakness.  
The 2006 examiner found no functional factors.  While the 
veteran has reported flare-ups, there is no evidence of 
additional limitation of motion during these episodes.  .  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5201, 5203.  

There is thus no evidence of additional limitation due to 
functional factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Inasmuch 
as the veteran has been able to raise his arm well above 
shoulder level, he is not entitled to a 20 percent evaluation 
under Diagnostic Code 5201 for the period since his shoulder 
disability.

Therefore, there is no basis for an evaluation in excess of 
10 percent for the veteran's right shoulder disability.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5200, 5201, 5202, 5203.  

Under the provisions of 38 C.F.R. § 3.321(b) (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  

In this case the veteran has reported on the job difficulties 
related to his shoulder disability.  This lost time is 
compensated by the 10 percent schedular evaluation.  He 
misses 10 to 12 days of work per year, but has been able to 
maintain his current employment for 21 years despite this 
lost time.  In the remand, the veteran was invited to submit 
employment records documenting interference with employment, 
but he has not submitted any records in this regard.  Marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.  Accordingly, referral for consideration of 
an extraschedular rating is not warranted.

Resolving reasonable doubt in the veteran's favor, a 20 
percent rating is granted for the right shoulder disability 
for the period from June 29, 2001 to February 28, 2002.  The 
weight of the evidence is against the grant of an evaluation 
in excess of 10 percent for the period from February 29, 2002 
to the present.


ORDER

Entitlement to an initial evaluation of 20 percent for a 
right (major) shoulder disability is granted for the period 
from June 29, 2001 to February 28, 2002. 

Entitlement to an initial evaluation in excess of 10 percent 
for the period beginning February 29, 2002 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


